Citation Nr: 0019770	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-19 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amount of $8,237.83.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant served on active duty from February 1975 to 
July 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Committee determined that there was no fraud, 
misrepresentation or bad faith involved in the creation of the 
indebtedness; however, they concluded that collection of the 
indebtedness would not be against the principle of equity and 
good conscience.

By memorandum dated in August 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

In December 1997, the Board remanded the case to the RO to 
prepare a complete accounting of the total loan guaranty 
indebtedness and obtain an updated financial status report 
(FSR) from the appellant.  The requested development has been 
completed to the extent necessary.  The Board now proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  In October 1983, the appellant and his wife financed the 
purchase of a house located in Crestview, Florida, using a VA 
guaranteed home mortgage loan.

2.  A notice of default received by VA in May 1991 noted that 
the first uncured default was on March 1, 1991. 

3.  The mortgage was foreclosed, and the property was sold for 
an amount less than the outstanding principal, interest and 
foreclosure costs.  VA paid its loan guaranty amount to the 
lender, and the guaranty amount of $8,237.83 was charged to 
the appellant.

4.  The appellant was at fault in the creation of the debt.

5.  VA is not at fault in the creation of the indebtedness.

6.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

7.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

8.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

9.  There is no evidence showing that recovery of the 
indebtedness would be productive of undue financial hardship 
or otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West Supp. 
2000); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the remaining loan guaranty indebtedness would 
not be contrary to the standard of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In October 1983, the appellant and his wife financed the 
purchase of a house located in Crestview, Florida, using a VA 
guaranteed home mortgage loan.  The amount of the loan was 
$42,700.00.  The appellant was on active duty and his wife 
was also employed.  

At the time of purchase, VA certified that the reasonable 
value of the house was $42,700.00, based upon the completion 
of certain repairs, including replacing deteriorated wood on 
the roof, completing plumbing in the bathroom by a licensed 
contractor, installing a waterproof wainscot at the bathtub 
area, installing a concrete block at the rear wall, painting 
the exterior wood, and completing all interior finish work.  
See Certificate of Reasonable Value, issued October 7, 1983.  
The mortgage company certified that this work was completed 
on November 1, 1983.

Notices of default were filed in May 1986, November 1989, 
February 1990, May 1990, and February 1991.  The loan was in 
default in 1986 due to changing jobs and the appellant's 
wife's illness; in 1989 due to unexpected car repairs; in 
1990 due to the appellant being laid off from work and then 
his wife's unemployment; and in 1991 due to car trouble.  The 
appellant continually made repayment agreements.

A Notice of Default received by VA in May 1991 noted that the 
first uncured default was on March 1, 1991.  The appellant 
was retired and his wife just found a job starting in May 
1991.  Payment was promised by the end of the month. 
Unfortunately, efforts to reinstate the loan failed as a 
Notice of Intention to Foreclose (NOIF) received in May 1991 
indicated that efforts to contact the appellant were 
unsuccessful. 

In August 1991, the appellant requested a deed in lieu of 
foreclosure.  A request for information from the mortgage 
company dated in August 1991 showed that the appellant still 
lived at the property.  At that time, he reported that the 
company where his wife previously worked had closed and that 
this put a strain on their finances.  He also stated that he 
could no longer afford the property because of all of the 
repairs that were needed.

An October 1991 FSR showed that the appellant had been 
employed as a warehouse worker since 1986 and that his wife 
was employed as a clerk since May 1991.  She had been 
unemployed from January 1990 to May 1991.  He paid $325.00 a 
month in rent.  He also had four installment debts, i.e., for 
a car, furniture, etc., none of which were past due.  He had 
a positive monthly balance of income to expenses of $13.75.  
The request for a deed in lieu of foreclosure was denied in 
December 1991.

In January 1992, VA wrote to the appellant and notified him 
that the lender was taking action to foreclose on his loan.  
He was advised of alternatives to foreclosure, such as 
selling the property.

Mortgage foreclosure proceedings were initiated and the 
subject property was sold at a foreclosure sale in March 
1992.  Significant repairs were needed on the roof prior to 
resale of the property.  Photographs of the interior of the 
house also showed water damage.  VA paid its loan guaranty 
amount to the mortgage holder.

VA paid the maximum loan guaranty amount to the mortgage 
holder.  That amount was computed to be $8,181.19.

In May 1992, the appellant was found to be responsible for 
the amount of the indebtedness, and collection efforts were 
initiated.  See VA Form 26-1833, dated May 29, 1992.  The 
amount of $56.64 was later added to the indebtedness due to a 
miscalculation on the buy down figures, for a total of 
$8,237.83.  See Advice Regarding Indebtedness of Obligors on 
Guaranteed or Insured Loans (Amended), VA Form 26-1833, dated 
November 30, 1993.

The appellant filed a waiver claim in October 1992.  He 
stated that he was unable to repay the debt due to his 
financial situation, and that it would cause extreme undue 
hardship for him and his family.

In March 1993, the Committee determined that there was no 
fraud, misrepresentation or bad faith involved in the 
creation of the indebtedness; however, they concluded that 
collection of the indebtedness would not be against the 
principle of equity and good conscience.  The appellant 
appealed to the Board.

On appeal, the appellant stated that he had to pay to fix a 
leak in the bathtub shortly after moving into the subject 
property in October 1983.  He reportedly contacted the 
realtor, VA, and the lender, but no one would accept 
responsibility.  The roof again started to leak in April 
1984, and he continually patched it.  He could not afford to 
replace it because of a decrease in income, job changes, and 
unemployment, which eventually led to bankruptcy.  He 
contacted the lender and was told that it was the previous 
owner's responsibility.  The ceiling in his daughter's 
bedroom eventually caved.  It was repaired with the help of a 
friend.  He contacted a realtor to sell the house but was 
told he would incur a loss because of the problems.  The 
appellant reportedly then contacted VA in December 1990 
concerning the leaking roof and was told to contact the 
lender to get a loan to make repairs.  He stated that his 
request for a loan was denied because the lender did not have 
an office in his area.  The house then began to leak again 
and he informed the mortgage company that he could no longer 
afford to keep the house with all of the repairs required.  
He stated that although he promised VA that he would make 
payments, VA had guaranteed to him that the house was in 
livable condition.

The appellant most recently provided a FSR in July 1998, which 
reflected that he was then 42 years of age and had been 
employed at the same job since 1986.  His wife was also 
employed (since November 1991), and they had one child who was 
15 years old.  Total monthly income after deductions was 
$2,671.19.  Monthly expenses totaled $2,605.36, of which his 
rent/mortgage obligation and food constituted a significant 
portion, in the amount of $1,064.36.  Additional expenses 
included $186.00 for power; $60.00 for gas; $100.00 for 
telephone; $90.00 for water; and $100.00 for car insurance.  
His monthly installment debts or obligations totaling 
$1,005.00 per month (car debt, furniture debt, credit cards, 
and pest control) were reported as current.  Each of the 
installment debts was acquired subsequent to the March 1991 
default.  Assets were listed only as $286.50 in cash, although 
the FSR reflects that he purchased a car in April 1998 for 
$25,600.00.  The appellant had a positive monthly balance of 
income to expenses of $65.83.  

The appellant included his statement of earnings and leave 
with the FSR, which showed net take home pay of $1,674.90.  
The appellant made a $24.00 contribution to charity each 
month.  Further, $344.00 was allotted each month to two 
savings accounts, which the appellant stated was used to pay 
his insurance and a credit union loan.  These obligations were 
listed under his installment debts and monthly expenses on his 
FSR.  Accordingly, his actual net monthly income was $2018.90.  
When added to his wife's net monthly income, this totaled 
$3,031.10, creating a positive monthly balance of income to 
expenses of $425.74.  The appellant also contributed to a 
thrift savings plan, which he failed to list as an asset on 
the FSR.


II.  Legal analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West Supp. 2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant was at fault in the creation of 
the loan guaranty indebtedness.  As indicated above, he 
defaulted on his mortgage payment in March 1991 and this 
default was never cured.  The record reflects that his default 
was primarily attributable to a temporary loss of his wife's 
income from January 1990 to May 1991 and the need for costly 
house repairs.  Although unfortunate, such factors do not 
lessen the appellant's responsibility for his legal 
obligations nor do they mitigate his failure to meet his 
obligations.  Clearly, his actions contributed to the default 
and resulting indebtedness.

The appellant was employed at the time of the default and he 
was able to meet his other financial obligations, i.e., 
installment debts, and pay rent subsequent to the default, as 
reported in August and October 1991.  He apparently chose to 
apply his funds to other financial obligations, rather than 
his mortgage obligation.  He had a positive monthly balance of 
income to expenses in October 1991.  A finding of fault under 
the standard of equity and good conscience does not require 
malice aforethought or bad faith.  The Board only needs to 
find that the appellant's actions that were within his control 
caused or contributed to the default.  Thus, the default in 
this case is shown to have been caused by the actions of the 
appellant within his control for which he was legally 
responsible.  He has not presented evidence that would relieve 
him of responsibility for the circumstances that led to the 
default and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  VA cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  

The appellant argues, in essence, that VA was at fault 
because it guaranteed to him that the house was in livable 
condition when he took possession; however, significant 
repairs were needed.  The appellant was advised that in 
appraising the property, VA did not assume any responsibility 
for the condition of the property and that correction of any 
present defects or those that may develop were the 
responsibility of the purchaser.  See Certificate of 
Reasonable Value, issued October 17, 1983.  Further, 
necessary repairs were completed.  Thus, the Board concludes 
that the appellant alone was at fault in the creation of the 
indebtedness, and that there was no fault on the part of VA.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," after careful analysis of the 
appellant's financial status as reported in 1998, the Board 
finds that payment of the outstanding VA loan guaranty 
indebtedness would not prevent the appellant from providing 
for the basic necessities of life.  His monthly charitable 
contribution in the amount of $24.00 is discretionary in 
nature and insufficient to establish proof of financial 
hardship.  Moreover, the $100.00 monthly telephone expense 
appears to be excessive.  At least four of the appellant's 
reported installment debts (Capital One Visa, Capital One 
MasterCard, Elgin Federal Credit Union, and Teacher Credit 
Union) are scheduled to be satisfied as of the date of this 
decision, and if not, could be satisfied within a reasonable 
period of time, allowing for an additional $200.00 per month 
in available funds.  The expected retirement of these debts 
given the amounts owed in 1998 should have enabled the 
appellant to reduce his overall liability of monthly income 
to expenses, thus providing an even larger positive monthly 
balance than reported on his 1998 FSR.  The fact that he 
incurred additional installment debt obligations since the 
default in 1991, including the purchase of an expensive 
automobile, will not excuse repayment of the debt owed to the 
Government.  His age and employment would indicate the 
ability to enable him to pay off this debt without financial 
hardship.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loans 
guaranty to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is indication of unjust 
enrichment to the debtor.  The property was still occupied by 
the appellant in August 1991, approximately five months after 
the default.  There was a holdover tenancy.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the appellant 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the loan guaranty indebtedness in the 
amount of $8,237.83, plus all accrued interest, would not be 
against equity and good conscience.  38 C.F.R. 
§§ 1.964(a)(2), 1.965(a) (1999).  In denying waiver in this 
instance, all the foregoing factors have been carefully 
weighed.  Ultimately, the preponderance of the evidence is 
against the appellant's claim.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $8,237.83, plus interest, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

